Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 08/22/2022. Claims 1-20 are amended and currently pending in the application.
Claim Objections
Claims 1-20 are objected to because of the following informality:  
Claim 1 (lines 31-32), claim 8 (lines 34-35) and claim 15 (lines 35-36) are amended to recite “the recommend activity”.
	Appropriate correction is required.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or 	composition of matter, or any new and useful improvement thereof, may obtain a patent 	therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 15, analyzed as representative claim:
	Step 1: Statutory Category?
	The preamble of independent Claim 15 recites “A method for generating a recommended assessment and a recommended activity by a user, comprising the steps of:”. Independent Claim 15 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The limitations recited in the body of the claim are analyzed in the Independent Claim 15/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 15
Revised 2019 Guidance
A method for generating a recommended assessment and a recommended activity by a user, comprising the steps of:
Abstract idea: generating a recommended assessment and a recommended activity by a user is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher could perform verbally and/or using pen and paper as a judgment, opinion. See 2019 Memorandum 52.
A process (method) is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof,
may obtain a patent therefor, subject to the conditions and requirements of this title.”).
[L1]  storing, by a first database,: a plurality of assessments, wherein each assessment, in the plurality of assessments, is formatted to a common assessment template, a plurality of possible activities, wherein each activity in the plurality of possible activities is designed to improve at least one skill and is formatted to a common activity template
The first  database is an additional element – a generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.

Storing a plurality of assessments is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L2]  storing, by a second database, for each user in a plurality of users: a plurality of assessment results, wherein at least one assessment result is a benchmark assessment result, at least one assessment result is a progress monitoring assessment result, and at least one assessment result is a formative assessment result, and
The second database is an additional element – a generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.

Storing a plurality of assessment results is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L3]  wherein each assessment result in the plurality of assessment results is generated responsive to completion of one of the assessments in the plurality of assessments and is a self-identifying score type
Abstract idea: Generating each assessment result is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher could perform verbally and/or using pen and paper. See 2019 Memorandum 52.
[L4]  is a self-identifying score type
Abstract idea: Generating a self- identifying score type assessment result is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher could perform verbally and/or using pen and paper based on observation and/or evaluation. See 2019 Memorandum 52.
[L5]  receiving, by a server as input from the second database the plurality of assessments results and the plurality of performed activities
The server and second database are additional elements –generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Receiving the plurality of assessments results, and the plurality of performed activities performed by the user is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L6]  training, by the server, a neural network using the plurality of assessment results and the plurality of performed activities
The server and neural network are additional elements –generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Training a neural network using the plurality of assessment results and the plurality of performed activities is insignificant extra-solution activity. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L7]  generating by the recommendation engine an output, wherein the output comprises: the recommended assessment, wherein the recommended assessment is in the plurality of assessments, the recommended activity, wherein the recommended activity is in the plurality of possible activities
Abstract idea: Generating an output, wherein the output comprises: the recommended assessment  is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher could perform verbally and/or using pen and paper as a judgment, opinion. See 2019 Memorandum 52.
[L8]  and wherein generating the output comprises generating the output using an output information vector
Abstract idea: Generating the output using an output information vector is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions, mental process (including an observation, evaluation, judgment, opinion) and mathematical relationships or calculations, i.e., mathematical concepts,, at least to the extent that a person, such as a teacher could perform verbally and/or using pen and paper as a judgment, opinion. Additionally, as per the Specification (at least ¶ 74), an equation is used to generate the output using an output information vector,  See 2019 Memorandum 52.
[L9] and presenting, by the server, a user interface to the user via a user device that displays the recommended assessment and the recommend activity to the user and allows the user to perform the recommended assessment and the recommended activity
The server, and user interface and user device are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.

Presenting to the user by displaying the recommended assessment and the recommended activity to the user is insignificant extra-solution activity (i.e., data presentation). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).


	It is apparent that, as noted in the Independent Claim 15/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a method of organizing human activity, in the mind, and/or using pen and paper. The mere nominal recitation of the first database, second database, server, neural network, user interface, and user device and automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in the Independent Claim 15/Revised 2019 Guidance Table above, describes the method without specific references to hardware and/or software components. However, the originally filed Specification discloses various generic computer hardware and/or software components to accomplish the recited operations. For example, ¶ 2:…one or more server hardware computing devices or client hardware computing devices, communicatively coupled to a network, and each comprising at least one processor executing specific computer-executable instructions within a memory that, when executed, cause the system to perform the present invention; ¶ 6:…a second database (the first database and the second database may be the same or different databases, of the same or different types, located in the same or different places and operated using the same or different software and hardware.) The second database may be a database or fileserver…; ¶ 7:… a recommendation engine of any desired type. As non-limiting examples, the recommendation engine may be a smart machine and/or have artificial intelligence. The recommendation engine may comprise a neural network trained to perform its function…; ¶ 10:…education platform may be an on-line system that allows users to perform recommended assessments and the recommended activities by the users of the on-line system…; ¶ 19:…a non-limiting example distributed computing environment 100, which includes one or more computer server computing devices 102, one or more client computing devices 106, and other components that may implement certain embodiments and features described herein. Other devices, such as specialized sensor devices, etc., may interact with client 106 and/or server 102. The server 102, client 106, or any other devices may be configured to implement a client-server model or any other distributed computing architecture; ¶ 76:… user interface 380 may be any desired type of user interface 380. As non-limiting examples, the user interface 380 may be a website that communicates to a browser on a client device 106 or an Application Programming Interface (API) that communicates with an application running on the client device 106. The user interface 380 may transmit one or more recommended assessments 400 and/or one or more recommended activities 410 to either a client device 106 of a user 130 and/or a client device 106 of the evaluator 140…; ¶ 77:… the education platform 370 may be an on-line service that may be used to administer the recommended assessments 400 or provide guidance and the necessary materials to the user 130 to perform the recommended activities 410… The lack of details about the first  database, second  database, user interface and education platform in the originally filed Specification indicates that they are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The storing a plurality of assessments, … a plurality of activities (L1), storing a plurality of assessments, … a plurality of activities (L2),  receiving…the plurality of assessments results, and the plurality of performed activities (L5), training…a neural network (L6), and presenting, by the server, a user interface to the user via a user device that displays the recommended assessment and the recommend activity to the user (L9), as noted in the Independent Claim 15/Revised 2019 Guidance Table above, represent insignificant extra solution activity (data gathering and presentation) that courts have generally determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The end result of “presenting, by the server, a user interface to the user via a user device that displays the recommended assessment and the recommend activity to the user” does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of generating a recommended assessment and a recommended activity for a user. See MPEP § 2106.05(f). The claim limitation amounts to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), claim 15 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim, including the first database, second database, server, neural network, user interface, and user device amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitations in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the originally filed Specification, as noted above. 
	Taking the claim elements separately, the function performed by the computer at each step of the process is expressed purely in terms of results, devoid of technical/technological implementation details. Limitations 1-2, 5-6 and 9 are insignificant extra solution activity that the courts have recognized as well-understood, routine, conventional activity in particular fields. Limitations 3-4 and 7-8 recite generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. For example, the limitation of “training, by the server, a neural network using the plurality of assessment results and the plurality of performed activities” is no more than a generic invocation of a training function, the conceptual idea of training devoid of technological implementation details. All possible inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018). All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of the claimed activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. 
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of storing, storing, generating, generating, receiving, training, generating, generating, and presenting/displaying is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
In regard to independent Claim 1:
 	Independent claim 1 is a system for generating a recommended assessment and a recommended activity for a user, comprising elements comparable to those of representative claim 15 to perform steps comparable to those of representative claim 15. Accordingly, independent claim 1 is rejected similarly to representative claim 15.
In regard to independent Claim 8:
	Independent claim 8 is a method for generating a recommended assessment and a recommended activity for a user, comprising steps comparable to those of representative claim 15, using elements comparable to those of representative claim 15. Accordingly, independent claim 8 is rejected similarly to representative claim 15.
	In regard to the dependent claims:
	Dependent claims 1-7, 9-14 and 16-20 include all the limitations of respective  independent claims 1, 8 and 15 upon which they depend and, as such, recite the same abstract idea(s) noted above for respective independent claims 1, 8 and 15. Dependent claims 1-7, 9-14 and 16-20 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of dependent claims 1-7, 9-14 and 16-20 integrates the judicial exception into a practical application. While dependent claims 1-7, 9-14 and 16-20 may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 1-7, 9-14 and 16-20  are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Response to Arguments
Claim Objections
	Applicant's amendment have resolved the previous claim objections. However, new claim objection issues have arisen and have been addressed above.
Claim Interpretation
	The instant claims are no longer interpreted under 35 U.S.C. § 112(f).
Rejections Under 35 U.S.C. § 101
	Applicant “requests withdrawal of the rejections under § 101” by essentially stating that “claims 1, 8, and 15 do not recite any mathematical relationships, formulas, or calculations. While some of the claim features may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claims do not recite a mental process because the steps are not practically performed in the human mind. Finally, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people”. Applicant’s arguments are not persuasive because Applicant has not provided any reason or evidence to support the above assertions. Attorney argument cannot take the place of evidence in the record. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).
	Claims 1-20 remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103   
	Applicant's arguments filed 08/22/2022 have been fully considered and are persuasive. As a result, the claim rejections under 35 USC § 103 are withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715